In a proceeding pursuant to Family Court Act article 8, the father appeals from an order of protection of the Family Court, Kings County (Silber, J.), dated October 15, 2004, which, upon a finding that he had committed acts which would constitute the offenses of disorderly conduct, harassment, and menacing, directed him, inter alia, to stay away from the mother and the parties’ child, other than for court-ordered visitation.
Ordered that the order of protection is affirmed, without costs or disbursements.
The petition alleged that the appellant and the petitioner shared a “child in common” (Family Ct Act § 812 [1] [d]), named the petitioner’s child, and specified that the appellant was the child’s father. Under these circumstances, the Family Court properly determined that it had jurisdiction over this matter (see Family Ct Act § 812 [1]).
The record supports the court’s determination that, based on a preponderance of the evidence, the father engaged in acts *558which would constitute the offenses of disorderly conduct, harassment, and menacing warranting the issuance of the order of protection (see Family Ct Act § 832; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]). Moreover, the Family Court’s finding was not against the weight of the evidence (see Matter of Cleary v Morgan, 306 AD2d 475 [2003]; Matter of Samora v Coutsoukis, 292 AD2d 390 [2002]).
The appellant’s remaining contentions are without merit. H. Miller, J.P., Luciano, Fisher and Covello, JJ., concur.